DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/201135 filed on March 15, 2021.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




	
Information Disclosure Statement
4.	The Information Disclosure Statement filed on March 15, 2021 and July 08, 2021 was reviewed and accepted by the Examiner.





Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1, 2, 4-6, 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S. Patent Application Publication No. 2006/0230031 (herein as ‘Ikeda’) and Ideka background U.S. Patent Application Publication No. 2006/0230031 (herein as ‘Ikeda_Background’)

As to claim 1 Ikeda teaches a document search system comprising: a topic word extraction unit configured to extract one or more topic words from a set of seed documents of one or more seed documents (Par. 0018 Ikeda discloses the seed document acquiring unit acquires seed documents based on information that is different from the input search condition, a word extraction united to extract a set of words which are associated with the seed documents);
and create a useful document model which is a model including the one or more topic words and a weight of each of the one or more topic words (Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence.  The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model); 
Ikeda does not teach but Ikeda_Background teaches a seed document being a document which is a useful document (Par. 0011 Ikeda discloses to ease the burden of the conformity method a seed document is used);
Ikeda and Ikeda_Background are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document search of Ikeda to include the useful seed documents of Ikeda_Background, to ease the burden of the user. The suggestion/motivation to combine is that it would be obvious to try in order to retrieve relevant results when new words are added to the documents (Par. 0010-0017 Ikeda_Background).
 Ikeda teaches a search unit configured to extract one or more documents matching a search condition from a document search range including one or more documents according to a search request in which the search condition is specified (Par. 0018 Ikeda discloses the search unit searches documents from the set of predetermined documents based on the input search condition);
and a document score determination unit configured to determine, for each of the one or more extracted documents, a document score of the document based on the useful document model (Par. 0107 Ikeda discloses output as results the ten high rank documents based upon the degree of conformity.  The degree of conformity is seen as the document score.  The top 10 is seen as the descending order);
and output a search result on descending order of document scores of the one or more extracted documents (Par. 0107 Ikeda discloses output as results the ten high rank documents.  The top 10 is seen as the descending order).

As to claim 2 Ikeda and Ikeda_Background teaches each and every limitation of claim 1.
In addition Ikeda teaches further comprising: a seed document registration unit configured to register the set of seed documents, wherein the search unit searches the document search range for one or more documents according to another search request which is a search request including a search condition input for registering the set of seed documents prior to the search request (Par. 0032 Ikeda discloses a user providing search conditions used to locate see documents to be used to locate terms); 
the topic word extraction unit extracts one or more topic words from the one or more documents and determines a weight of each of the one or more topic words (Par. 0018 Ikeda discloses the seed document acquiring unit acquires seed documents based on information that is different from the input search condition, a word extraction united to extract a set of words which are associated with the seed documents. Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence.  The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model);
the document score determination unit determines, for each of the one or more documents, a document score based on the one or more topic words and the weight of each topic word, and the seed document registration unit registers a set of documents having relatively high determined document scores among the searched one or more documents according to the other search request as the set of seed documents (Par. 0057-0059 Ikeda discloses searching for seed documents based upon a condition and the documents containing the search requested terms. Par. 0107 Ikeda discloses output as results the ten high rank documents based upon the degree of conformity.  The degree of conformity is seen as the document score.  The top 10 is seen as the descending order).

As to claim 4 Ikeda and Ikeda_Background teaches each and every limitation of claim 1.
In addition Ikeda teaches wherein each time the topic word extraction unit receives a search request, the topic word extraction unit responds to the search request and creates the useful document model based on the set of seed documents (Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence.  The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model).


As to claim 5 Ikeda and Ikeda_Background teaches each and every limitation of claim 3.
In addition Ikeda teaches wherein the document score determination unit outputs, for each of the one or more reactions constituting the designed metabolic pathway, the number of documents which is a value associated with a display object representing the reaction and is a value representing the number of documents whose document score is equal to or higher than a threshold for the reaction (Par. 0107 Ikeda discloses output as results the ten high rank documents based upon the degree of conformity.  The degree of conformity is seen as the document score.  The top 10 is seen as the descending order. Par. 0107 Ikeda discloses output as results the ten high rank documents.  The top 10 is seen as the descending order).

As to claim 6 Ikeda and Ikeda_Background teaches each and every limitation of claim 5.
In addition Ikeda teaches wherein regarding a specified reaction among the one or more reactions, the output search result is a search result on descending order of document scores of documents extracted for the reaction (Par. 0107 Ikeda discloses output as results the ten high rank documents based upon the degree of conformity.  The degree of conformity is seen as the document score.  The top 10 is seen as the descending order. Par. 0107 Ikeda discloses output as results the ten high rank documents.  The top 10 is seen as the descending order).


As to claim 7 Ikeda and Ikeda_Background teaches each and every limitation of claim 4.
In addition Ikeda teaches wherein the document score determination unit determines, based on the useful document model, the document score for each of the one or more seed documents in the set of seed documents (Par. 0107 Ikeda discloses output as results the ten high rank documents based upon the degree of conformity.  The degree of conformity is seen as the document score.  The top 10 is seen as the descending order. Par. 0107 Ikeda discloses output as results the ten high rank documents);
and updates the set of seed documents by narrowing down the set of seed documents to a seed document whose determined document score is equal to or higher than a threshold (Par. 0049 Ikeda discloses the maximum number of documents that are returned as search results).


As to claim 10 Ikeda teaches a document search method comprising:
extracting, by a computer, one or more topic words from a set of seed documents of one or more seed documents, (Par. 0018 Ikeda discloses the seed document acquiring unit acquires seed documents based on information that is different from the input search condition, a word extraction united to extract a set of words which are associated with the seed documents); 
Ikeda does not teach but Ikeda_Background teaches a seed document being a document which is a useful document (Par. 0011 Ikeda discloses to ease the burden of the conformity method a seed document is used);
Ikeda and Ikeda_Background are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document search of Ikeda to include the useful seed documents of Ikeda_Background, to ease the burden of the user. The suggestion/motivation to combine is that it would be obvious to try in order to retrieve relevant results when new words are added to the documents (Par. 0010-0017 Ikeda_Background).
Ikeda teaches creating, by a computer, a useful document model which is a model including the one or more topic words and a weight of each of the one or more topic words (Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence.  The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model);
extracting, by a computer, one or more documents matching a search condition from a document search range including one or more documents according to a search request in which the search condition is specified (Par. 0018 Ikeda discloses the search unit searches documents from the set of predetermined documents based on the input search condition);
determining, by a computer, for each of the one or more extracted documents, a document score of the document based on the useful document model (Par. 0107 Ikeda discloses output as results the ten high rank documents based upon the degree of conformity.  The degree of conformity is seen as the document score.  The top 10 is seen as the descending order); 
and outputting, by a computer, a search result on descending order of document scores of the one or more extracted documents (Par. 0107 Ikeda discloses output as results the ten high rank documents.  The top 10 is seen as the descending order).

As to claim 11 Ikeda teaches a computer program configured to cause a computer to: 
extract one or more topic words from a set of seed documents of one or more seed documents (Par. 0018 Ikeda discloses the seed document acquiring unit acquires seed documents based on information that is different from the input search condition, a word extraction united to extract a set of words which are associated with the seed documents);
Ikeda does not teach but Ikeda_Background teaches a seed document being a document which is a useful document (Par. 0011 Ikeda discloses to ease the burden of the conformity method a seed document is used);
Ikeda and Ikeda_Background are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document search of Ikeda to include the useful seed documents of Ikeda_Background, to ease the burden of the user. The suggestion/motivation to combine is that it would be obvious to try in order to retrieve relevant results when new words are added to the documents (Par. 0010-0017 Ikeda_Background).
Ikeda teaches create a useful document model which is a model including the one or more topic words and a weight of each of the one or more topic words (Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence.  The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model);  
extract one or more documents matching a search condition from a document search range including one or more documents according to a search request in which the search condition is specified (Par. 0018 Ikeda discloses the search unit searches documents from the set of predetermined documents based on the input search condition);
determine for each of the one or more extracted documents, a document score of the document based on the useful document model (Par. 0107 Ikeda discloses output as results the ten high rank documents based upon the degree of conformity.  The degree of conformity is seen as the document score.  The top 10 is seen as the descending order); 
and output a search result on descending order of document scores of the one or more extracted documents (Par. 0107 Ikeda discloses output as results the ten high rank documents.  The top 10 is seen as the descending order).


8.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S. Patent Application Publication No. 2006/0230031 (herein as ‘Ikeda’) in combination with Ideka background U.S. Patent Application Publication No. 2006/0230031 (herein as ‘Ikeda_Background’) and further in view of Pickett et al. U.S. Patent Application Publication No. 2003/0182144 (herein as ‘Pickett’).

As to claim 3 Ikeda and Ikeda_Background teaches each and every limitation of claim 1.
	Ikeda in combination with Ikeda_Background does not tech but Pickett teaches wherein the useful document is a document in which cases which contribute to production of a compound serving as a target compound are described, 
and the search condition relates to a metabolic pathway designed to produce the target compound (Par. 0075 Pickett discloses searching a data profile);
and includes at least one of a compound name of the target compound, a reaction name of at least one reaction among one or more reactions constituting the metabolic pathway, a metabolite name of one or more metabolites constituting the metabolic pathway, at least a part of enzyme numbers, an enzyme name, and one or more gene names (Par. 0047 Pickett discloses the data profile contains the compound identity).
Ikeda and Ikeda_Background are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document search of Ikeda to include the digital documentation of Pickett to ease the burden of the user due to the demand to certify data with compounds. The suggestion/motivation to combine is that it would be obvious to try in order to retrieve relevant results with less time intensive documentation gathering (Par. 0003-0007Pickett).


9.	Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S. Patent Application Publication No. 2006/0230031 (herein as ‘Ikeda’) in combination with Ideka background U.S. Patent Application Publication No. 2006/0230031 (herein as ‘Ikeda_Background’) and further in view of Huettner et al. U.S. Patent Application Publication No. 2022/0148679 (herein as ‘Huettner’).


As to claim 7 Ikeda in combination with Ikeda_Background teaches each and every limitation of claim 4.
Ikeda in combination with Ikeda_Background does not teach but Huettner teaches wherein the search unit is configured to: identify enzyme information which is at least a part of the enzyme numbers or the enzyme name from a first information set based on a reaction name included in the search condition including the reaction name, identify, based on the identified enzyme information, a gene name list including one or more gene names from a second information set, and extract the one or more documents from the document search range based on the identified gene name list (Par. 0080 Huettner discloses the gene names from a database of gene names).
Ikeda and Ikeda_Background are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document search of Ikeda to include the medical mutations of Huettner to ease the burden of the user due to the demand to certify data with compounds. The suggestion/motivation to combine is that it would be obvious to try in order to identifying signature mutations and targeted treatments (Par. 0001-0002 Huettner).

As to claim 9 Ikeda in combination with Ikeda_Background teaches each and every limitation of claim 3.
Ikeda in combination with Ikeda_Background does not teach but Huettner teaches wherein the search unit is configured to: identify, based on enzyme information included in the search condition including the enzyme information which is at least a part of the enzyme numbers or the enzyme name, a gene name list including one or more gene names from a predetermined information set, and extract the one or more documents from the document search range based on the identified gene name list (Par. 0080 Huettner discloses the gene names from a database of gene names).
Ikeda and Ikeda_Background are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document search of Ikeda to include the medical mutations of Huettner to ease the burden of the user due to the demand to certify data with compounds. The suggestion/motivation to combine is that it would be obvious to try in order to identifying signature mutations and targeted treatments (Par. 0001-0002 Huettner).



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  September 13, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159